             Case 1:19-cr-00328-JSR Document 5 Filed 05/24/19 Page 1 of 1


                                                           U.S. Department of Justice

                                                           United States Attorney
                                                           Southern District of New York
                                                           The Silvto J Mollo Building
                                                           One Saint Andrew's Plaza
                                                           New York. New York 10007
                                                                                                        ..

                                                               May 22, 2019      fE:======dlt:,===i
     BY ELECTRONIC MAIL                                                            USDCSDNY
                                                                                   DOCUMENT
     The Honorable Jed S. Rakoff                                                  ELECTRONICALLY Fll,ED
     United States District Judge
     Daniel Patrick Moynihan Courthouse
                                                                                  ooc #: _ _~---:-:-../-..,,...._.
     500 Pearl Street                                                             DATE FILED:
     New York, New York 10007

            Re:     United States v. Estrada, et al., 19 Cr. 328 (JSR)
                                                                       \   '
                                                                   \
     Dear Judge Rakoff:

             The Government writes, with the consent of defense counsel, to respectfully request that
     the Court exclude time under the Speedy Trial Act, 18 U.S.C. § 3161 (h)(7)(A), through May 30,
     2019, the date of the arraignment in this matter. An exclusion chime serves the interests of justice
     as it will allow the Government to begin producing discovery, allow the defendants to begin to
     review any discovery produced, and allow the parties to begin to discuss the potential disposition
     of this matter.

                                                               Respectfully submitted,

                                                               GEOFFREY S. BERMAN
                                                               United States Attorney for the
                                                               Southern District of New York


                                                         By:                             Isl
                                                               Matthew Laroche I Jason A. Richman
                                                               Assistant United States Attorneys
                                                               (212) 637-2420 I 2589


     cc:     Sabrina Shroff, Esq. (by electronic mail)
             Michael Sporn, Esq. (by electronic mail)


..
